Case: 13-40975      Document: 00512598111         Page: 1    Date Filed: 04/16/2014




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT


                                    No. 13-40975
                                 Conference Calendar
                                                                         United States Court of Appeals
                                                                                  Fifth Circuit

                                                                                FILED
                                                                            April 16, 2014
UNITED STATES OF AMERICA,
                                                                           Lyle W. Cayce
                                                                                Clerk
                                                 Plaintiff-Appellee

v.

PEDRO ESTRADA-RODRIGUEZ,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Southern District of Texas
                             USDC No. 7:13-CR-328-1


Before PRADO, ELROD, and HAYNES, Circuit Judges.
PER CURIAM: *
       Appealing the judgment in a criminal case, Pedro Estrada-Rodriguez
raises an argument that he concedes is foreclosed by United States v. Morales-
Mota, 704 F.3d 410, 412 (5th Cir.), cert. denied, 133 S. Ct. 2374 (2013). In
Morales-Mota, 704 F.3d at 412, this court, relying upon its holding in United
States v. Joslin, 487 F. App’x 139, 141-43 (5th Cir. 2012) (unpublished), cert.
denied, 133 S. Ct. 1847 (2013), rejected the argument that the Texas offense of


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 13-40975    Document: 00512598111    Page: 2   Date Filed: 04/16/2014


                                No. 13-40975

“burglary of a habitation” is outside the generic, contemporary definition of
“burglary of a dwelling” under U.S.S.G. § 2L1.2(b)(1)(A)(ii) because it defines
the “owner” of a habitation as a person with a “greater right to possession.”
Accordingly, Estrada-Rodriguez’s unopposed motion for summary disposition
is GRANTED, and the judgment of the district court is AFFIRMED.




                                      2